Citation Nr: 1444789	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia patella with limited motion and osteoarthritis.

2.  Entitlement to a compensable disability rating for right knee chondromalacia patella with instability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to September 1997 and from October 2000 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011rating decision of the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased disability rating in excess of 10 percent for right knee chondromalacia patella with limited motion and osteoarthritis and a compensable disability rating for a chondromalacia patella with instability because these disabilities continue to get worse requiring a partial knee replacement.  The Veteran also contends that the continuous right knee locking, popping, instability, and pain, which causes sleep disruption, is not adequately compensated by his current ratings.  On his December 2013 substantive appeal (Form 9) he requested a hearing before the Board via live Videoconference.  The requested hearing has not yet been scheduled.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal the Veteran has not withdrawn the request for a hearing before the Board at the local regional office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ of the Board at the local regional office following the procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



